02-11-158-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00158-CV
 
 



In re Luis Antonio Diaz


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.[2] 
Accordingly, relator’s petition for writ of mandamus is denied.
 
PER CURIAM
 
PANEL: 
MCCOY, GARDNER, and GABRIEL, JJ.
 
DELIVERED: 
May 12, 2011




[1]See
Tex. R. App. P. 47.4, 52.8(d).


[2]Jurisdiction
to grant post-conviction habeas corpus relief from a final felony conviction
rests exclusively with the court of criminal appeals.  See In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (“Should
an applicant find it necessary to complain about an action or inaction of the
convicting court, the applicant may seek mandamus relief from the Court of
Criminal Appeals.”); see also Tex. Code Crim. Proc. Ann. art. 11.07, § 5
(“After conviction the procedure outlined in this Act shall be exclusive and
any other proceeding shall be void and of no force and effect in discharging
the prisoner.”).